

Exhibit 10.23
  
Guarantee


This Guarantee (“Guarantee”) is made by the undersigned WES Consulting, Inc., a
Florida corporation (“Guarantor”), to Summit Financial Resources, L.P., a Hawaii
limited partnership (“Summit”), as an inducement to Summit to enter into a
Financing Agreement (the “Financing Agreement”) with One Up Innovations, Inc., a
Georgia corporation, and FoamLabs, Inc., a Georgia corporation (individually and
collectively, “Client”).
 
For good and valuable consideration, receipt of which is hereby acknowledged,
Guarantor, as a compensated guarantor, agrees as follows:
 
1.            Definitions.  Terms defined in the above recitals shall have the
meanings set forth above.  Terms defined in the singular shall have the same
meaning when used in the plural and vice versa.  As used herein, the term:
 
“Account” shall have the meaning set forth in the Financing Agreement.


“Agreements” means the Financing Agreement and any agreements related thereto.
 
“Collateral” means any and all collateral for the Indebtedness, now existing or
hereafter created or arising, including Accounts purchased by Summit.
 
“Indebtedness” means any and all obligations of Client owing to Summit arising
from or related to the Agreements.
 
2.            Guarantee.  Guarantor absolutely and unconditionally guarantees to
Summit that Client shall promptly and fully perform, pay and discharge the
Indebtedness.  If Client fails to pay any Indebtedness promptly as the same
becomes due, Guarantor agrees to pay the Indebtedness on demand.
 
3.            Guarantee Unconditional.  This Guarantee is an absolute and
unconditional guarantee of payment and not of collectibility.  The liability of
Guarantor hereunder is not conditional or contingent upon the genuineness,
validity, sufficiency or enforceability of the Agreements or any
Collateral.  Summit shall not be required to (i) proceed against Client by suit
or otherwise, (ii) foreclose, proceed against, liquidate or exhaust
any  Collateral, or (iii) exercise, pursue or enforce any right or remedy Summit
may have against any other guarantor (whether hereunder or under a separate
instrument), any other party, or otherwise, prior to proceeding against
Guarantor.
 
4.            Collection Costs and Attorneys Fees.  If Guarantor fails to pay
any Indebtedness promptly as the same becomes due, Guarantor agrees to pay all
costs and expenses, including reasonable attorneys fees, incurred by Summit in
enforcing or exercising any remedies under this Guarantee and any other rights
and remedies against Guarantor.  Additionally, Guarantor agrees to pay all costs
and expenses, including reasonable attorneys fees and legal expenses, incurred
by Summit in any bankruptcy proceedings of any type involving Guarantor,
including, without limitation, expenses incurred in modifying or lifting the
automatic stay, determining adequate protection, use of cash collateral, or
relating to any plan of reorganization.
 
5.            Waiver by Guarantor.  Guarantor expressly and absolutely, without
affecting the liability of Guarantor hereunder:
 
a.           Waives notice of acceptance by Summit of this Guarantee, the offer
of guarantee contemplated by this Guarantee, or any other notice which may be
required relative to the acceptance of this Guarantee;
 
b.           Waives notice of the failure of Client to make any payment on the
Indebtedness and notice of the failure of any party to pay to Summit any Account
or other indebtedness held by Summit as Collateral;
 
One Up Innovations, Inc.
5/12/10
 
 

--------------------------------------------------------------------------------

 

c.           Waives notice of any adverse change in Client’s condition,
financial or otherwise, or of any other fact which might materially increase
Guarantor’s risk, whether or not Summit has knowledge of the same;
 
d.           Waives notice of transactions which have occurred under the
Agreements or relating to or affecting this Guarantee;
 
e.           Waives demand, protest, notice of dishonor or nonpayment or
presentment for payment of any note, agreement, or other evidence of the
Indebtedness;
 
f.            Waives notice of any kind in bringing and prosecuting any action
on any note, agreement, or other evidence of the Indebtedness, diligence in
connection with the collection on any note, agreement, or other evidence of
Indebtedness and the handling of any Collateral existing, or to exist, in
connection therewith; and
 
g.           Waives any right to require Summit to exhaust any Collateral or to
first proceed against any other person or property.
 
6.            Consent to Summit’s Acts.  Guarantor hereby authorizes and
consents to Summit at any time and from time to time, without notice or further
consent of Guarantor, doing the following and Guarantor agrees that the
liability of Guarantor shall not be released, diminished, impaired, reduced,
exonerated, or affected by:
 
a.           The taking or accepting, or the failure by Summit to take or
accept, any other collateral or guarantee for the Indebtedness;
 
b.           The modification, amendment, or extension, of any of the
Agreements, or other evidence of the Indebtedness, to the granting of any other
credit, and to the acceleration of maturity of the Indebtedness;
 
c.           Any complete or partial release, waiver, exchange, substitution,
subordination, impairment, loss, compromise, or other modification of the
Collateral or any other guarantee at any time existing in connection with the
Indebtedness;
 
d.           The complete or partial release or substitution of Client or any
other guarantors on the Indebtedness;
 
e.           Any renewal, extension, modification, acceleration, consolidation,
adjustment, indulgence, forbearance, waiver or compromise of the payment of any
part or all of the Indebtedness, or any liability of any other party or any
other guarantor therefor, or the performance of any covenant contained in any
agreement had or to be had in connection with the Indebtedness, the Agreements,
or the Collateral, either with or without notice to or consent of Guarantor;
 
f.            Any neglect, delay, omission, failure, or refusal of Summit to
take or prosecute any action for the collection of the Indebtedness or any part
thereof, or for the enforcement of any provision of any of the Agreements, or to
foreclose or exhaust, or take or prosecute any action in connection with any
Collateral or any guarantee of the Indebtedness, specifically including, but
without limitation, the failure of Summit to perfect any security interest in
any Collateral;
 
g.           Any increase or decrease in the rate of interest on any note,
agreement, or other evidence of the Indebtedness;
 
h.           Acceptance of any partial payments on the Indebtedness and the
application of such partial payments to part of the Indebtedness; or
 
i.            Summit’s exercising any and all rights and remedies available to
Summit by law, at equity or agreement, even if the exercise thereof may affect,
modify, or eliminate Guarantor’s right of subrogation against Client or any
other party.
 
One Up Innovations, Inc.
5/12/10
 
-2-

--------------------------------------------------------------------------------

 

7.            Subordination by Guarantor.
 
a.           Collateral.  Irrespective of the time, order, manner, or method of
creation, attachment, or perfection, any and all security interests, liens,
mortgages, deeds of trust, assignments, and any other right, title, or interest
in, to, or on any Collateral, whether obtained by agreement or by judicial
process (“Encumbrance”), in favor of Summit, now existing or hereafter created,
shall have priority over any and all Encumbrances in favor of Guarantor in, to,
or on any Collateral, now existing or hereafter created.  Guarantor hereby
subordinates any and all Encumbrances in favor of Guarantor in, to, or on any
Collateral, now existing or hereafter created, to any and all Encumbrances in
favor of Summit in, to, or on any Collateral, now existing or hereafter created.
 
b.           Payment.  Upon request by Summit, (i) the right of Guarantor to
receive any payment, whether of principal or interest, on any indebtedness owing
by Client to Guarantor shall be subordinated to the right of Summit to receive
payment on the Indebtedness; (ii) Guarantor shall not receive or accept any
payments from or on behalf of Client, any guarantor, or any other obligor on any
indebtedness owing by Client to Guarantor without the prior written consent of
Summit, and, if Guarantor receives any payment without Summit’s prior written
consent, such payment shall be received in trust for Summit and shall be
immediately tendered to Summit to be applied towards the Indebtedness; and (iii)
Guarantor shall direct Client to make all payments on any indebtedness owing to
Guarantor by Client directly to Summit to be applied towards the Indebtedness,
which direction may not be changed or terminated without the prior written
consent of Summit.
 
8.            Summit’s Remedies.  In the event Summit obtains another guarantee
for the Indebtedness or there is more than one Guarantor under this Guarantee,
Guarantor agrees that Summit, in its sole discretion, may (i) bring suit against
Guarantor and/or the guarantors under any other guarantee, or any of the
Guarantors individually, for the Indebtedness, (ii) compromise or settle with
any one or more of Guarantor and/or the guarantors under any other guarantee for
such consideration as Summit may deem proper, and (iii) release one or more of
Guarantor and/or the guarantors under any other guarantee from
liability.  Guarantor further agrees that such action shall not impair or affect
the rights of Summit to collect the entire unpaid Indebtedness from Guarantor
pursuant to this Guarantee.
 
9.            Secured Guarantee.  The obligations of Guarantor under this
Guarantee shall be secured by the collateral identified in that certain Security
Agreement (All Assets) of approximate even date herewith by and between
Guarantor and Summit.
 
10.          Application of Payments.  Without affecting any obligation created
hereby or hereunder, Guarantor grants to Summit full power and authority, in its
discretion and at any time and in such manner and on such terms as it deems fit,
with or without notice to Guarantor, to apply payments and recoveries on the
Indebtedness in such manner and in such order of priority as Summit deems
proper, whether or not such obligation is due at the time of such application.
 
11.          Term of Guarantee.  This Guarantee shall remain in full force and
effect until all Indebtedness  has been fully paid.  No termination of this
Guarantee by Guarantor shall be effective.
 
12.          Subrogation, Contribution and Indemnification.  Guarantor hereby
waives any and all rights of subrogation, contribution or indemnification
against Client or any other guarantor of any nature whatsoever, now existing or
hereafter arising or created.
 
13.          Cumulative Rights.  The rights and remedies herein conferred are
cumulative and not exclusive of any other rights or remedies and shall be in
addition to every other right, power and remedy herein specifically or hereafter
existing at law, in equity or by statute which Summit might otherwise have and
may be exercised from time to time and as often and in such order as may be
deemed expedient by Summit.  No delay or omission by Summit in the exercise of
any such right, power or remedy or in the pursuance of any remedy shall impair
any such right, power, or remedy or be construed to be a waiver of any default
or to be an acquiescence therein.
 
14.          Governing Law.  This Guarantee shall be governed by, and construed
in accordance with, the laws of the State of Utah.
 
One Up Innovations, Inc.
5/12/10
 
-3-

--------------------------------------------------------------------------------

 

15.          Binding Effect.  This Guarantee may be executed and delivered to
Summit prior to the execution and delivery of the Agreements.  This Guarantee
shall nonetheless be considered a binding, enforceable Guarantee upon its
execution and delivery to Summit.
 
16.          Revival Clause.  If the incurring of any debt by Client or
Guarantor or the payment of any money or transfer of property to Summit by or on
behalf of Client, Guarantor, or any other party, should for any reason
subsequently be determined to be “voidable” or “avoidable” in whole or in part
within the meaning of any state or federal law (collectively “voidable
transfers”), including, without limitation, fraudulent conveyances or
preferential transfers under the United States Bankruptcy Code or any other
federal or state law, and Summit is required to repay or restore any voidable
transfers or the amount or any portion thereof, or upon the advice of Summit’s
counsel is advised to do so, then, as to any such amount or property repaid or
restored, including all reasonable costs, expenses, and attorneys fees of Summit
related thereto, the liability of Guarantor shall automatically be revived,
reinstated and restored and shall exist as though the voidable transfers had
never been made.
 
17.          Severability and Interpretation.  Any provision of this Guarantee
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction only, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  All references
in this Guarantee to the singular shall be deemed to include the plural when the
context so requires, and vice versa.  References in the collective or
conjunctive shall also include the disjunctive unless the context otherwise
clearly requires a different interpretation.
 
18.          Continuing Guarantee.  All agreements, representations, warranties,
and covenants made herein by Guarantor shall survive the execution and delivery
of this Guarantee and shall continue in effect so long as the Indebtedness or
any portion thereof is outstanding and unpaid, notwithstanding any termination
of the Guarantee.  All agreements, representations, warranties, and covenants
made herein by Guarantor shall survive any bankruptcy proceedings.  This
Guarantee shall bind the party making the same, and its successors, assigns,
heirs, executors, and personal representatives.  The death, insolvency,
bankruptcy, disability, or lack of corporate power of Client, Guarantor, or any
party at any time which is liable for the payment of any part or all of any
Indebtedness will not affect this Guarantee.
 
19.          Joint and Several Liability.  Guarantor shall be jointly and
severally liable with Client and with any other guarantors for all obligations
and liabilities arising under this Guarantee.
 
20.          Jury Waiver, Exclusive Jurisdiction of Utah Courts.  GUARANTOR
HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING,
CLAIM OR COUNTERCLAIM, WHETHER IN CONTRACT OR IN TORT, AT LAW OR IN EQUITY,
ARISING OUT OF OR IN ANY WAY RELATED TO THIS GUARANTEE.
 
Guarantor acknowledges that by execution and delivery of this Guarantee,
Guarantor has transacted business in the State of Utah and Guarantor hereby
voluntarily submits himself or herself, consents to, and waives any defense, to
the jurisdiction of courts located in the State of Utah as to all matters
relating to or arising from this Guarantee.  EXCEPT AS EXPRESSLY AGREED IN
WRITING BY SUMMIT, THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF UTAH
SHALL HAVE SOLE AND EXCLUSIVE JURISDICTION OF ANY AND ALL CLAIMS, DISPUTES, AND
CONTROVERSIES ARISING UNDER OR RELATING TO THIS GUARANTEE.  NO LAWSUIT,
PROCEEDING, OR ANY OTHER ACTION RELATING TO OR ARISING UNDER THIS GUARANTEE MAY
BE COMMENCED OR PROSECUTED IN ANY OTHER FORUM EXCEPT AS EXPRESSLY AGREED IN
WRITING BY SUMMIT.
 
21.          Disclosure of Information.  Guarantor hereby consents to Summit
disclosing to any financial institution or investor providing financing or
capital for Summit, any and all information, knowledge, reports, and records,
including, without limitation, financial statements, concerning Guarantor.
 
22.          Entire Agreement.  This Guarantee constitutes the entire agreement
between Summit and Guarantor and may not be altered, amended or modified except
in writing signed by Summit and Guarantor.  All prior and contemporaneous
agreements and representations, express or implied, are merged herein.
 
One Up Innovations, Inc.
5/12/10
 
-4-

--------------------------------------------------------------------------------

 

Dated:  May 17, 2010.
 

 
WES Consulting, Inc.
       
By: 
/s/ Louis S. Friedman
 
Name: Louis S. Friedman
 
Title: President & CEO



One Up Innovations, Inc.
5/12/10
 
-5-

--------------------------------------------------------------------------------

 
